Citation Nr: 1037921	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-38 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from April 1968 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in 2005 at the age of 59.  At the time of his 
death, he was in receipt of service connection for posttraumatic 
stress disorder and a 70 percent disability evaluation was 
assigned.  The Veteran was also in receipt of a total disability 
evaluation based on individual unemployability.  The death 
certificate lists the Veteran's cause of death as cardiovascular 
arrest due to hypexia and hypercapnia due to the underlying 
causes of metastatic melanoma with multiple lesions in the 
central nervous system, pneumonia with respiratory compromise, 
chronic obstructive airway disease with chronic tobacco abuse, 
and PTSD.  Significant conditions contributing to death but not 
resulting in the underlying cause noted above were right middle 
and right lower lobe pneumonia, gastric reflux, and tibial 
fractures.

The RO denied entitlement to service connection for cause of 
death on the ground that the medical evidence did not show that 
the Veteran's death was either related to service or to service-
connected PTSD.  

The Board finds that further development is necessary before the 
Board can conduct appellate review of the claim on appeal.  See 
38 C.F.R. § 3.159(c)(4) (2009).

Service connection may be granted for the cause of a veteran's 
death by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a) (2009).

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was either 
the principal or a contributory cause of death. 38 C.F.R. § 
3.312(a) (2009); see 38 U.S.C.A. § 1310 (West 2002); see also 38 
U.S.C.A. §§ 1110 and 1112 (West 2002). A service-connected 
disability is the principal cause of death when that disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b) (2009). A contributory cause of death must 
be causally connected to the death and must have contributed 
substantially or materially to death, combined to cause death, or 
aided or lent assistance to the production of death. 38 C.F.R. § 
3.312(c)(1) (2009). See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

In the context of a claim for DIC benefits, as in the present 
case, appropriate notice from the RO to the Appellant must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Although the RO mailed the Appellant a letter dated in December 
2005 explaining the evidence and information required to 
generally substantiate a DIC claim, the letters did not include a 
statement of the condition for which the Veteran was service 
connected at the time of his death, an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, or an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  On remand, the Appellant should be supplied with 
notice in accordance with Hupp.

As noted, the Veteran's death certificate lists service-connected 
PTSD as one of a number of underlying causes to the principal 
cause of death of a cardiovascular disorder.  While the 
physician's report, which is akin to a treating physician's 
opinion, is certainly relevant evidence as to whether the Veteran 
died from a service-connected disorder, it is not necessarily 
dispositive of the issue before the Board.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App.  
502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993) (All for the 
proposition that treating physicians' opinions are relevant but 
not dispositive).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the appellant an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  In so doing, the RO/AMC must 
ensure that its notice meets the requirements 
of Hupp (cited to above in regard to the need 
to inform a DIC claimant of (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time of 
death; (2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service connected).

2.  Following receipt of the Appellant's 
response, or upon the passage of a reasonable 
time, the RO/AMC will contact G.M., M.D. who 
authored the Veteran's death certificate and 
who was then employed by the Department of 
Veterans Affairs Medical Center in Columbia, 
South Carolina, and request that he provide 
the basis or bases for his opinion that 
service-connected PTSD, or any other service-
connected disorder, caused or contributed to 
the Veteran's death.  

If the physician is no longer employed by VA 
or is otherwise not available, the RO/AMC 
will cause the Veteran's claims folder and a 
copy of this remand, to be examined by a 
qualified examiner, who must respond to the 
inquiry as to whether the PTSD caused or 
contributed to the Veteran's November 2005 
death.  

The examiner is to be advised that a service-
connected disability is the principal cause 
of death when that disability, singly or 
jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto, and that a  
contributory cause of death is one which 
contributed substantially or materially to 
cause death, or aided or lent assistance to 
the production of death.

A rationale must be provided for any findings 
rendered.
3.  When the action requested has been 
completed, the RO/AMC should undertake any 
other indicated development deemed 
appropriate under the law and then 
readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


